Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 12/04/2020 ("12-04-20 OA"), the Applicant amended claims 1, 5, 6, 10, 11 and 15 as well as amended the title and page 1, line 5 of the Specification on 03/04/2021.
Currently, claims 1-15 are pending. 

Information Disclosure Statement
The Applicant submitted an information disclosure statement (IDS) on 03/04/2021 ("03-04-21 IDS") after the 12-04-20 OA.  Since the Applicant has met the provisions of 37 CFR 1.97, the 03-04-21 IDS is in compliance and is being considered by the examiner.


Response to Arguments
Applicant's amendments to the Specification have overcome the Objection to the Specification set forth on page 2 under line item number 1 of the 12-04-20 OA.
Applicant’s amendments to the title have overcome the objection to the Specification set forth on page 3 under line item number 2 of the 12-04-20 OA.
Applicant's amendments to the independent claims 1, 6 and 11 have overcome the Objection to the claims 1-15 set forth on page 3 under line item number 3 of the 12-04-20 OA.
Applicant's amendments to claims 5, 10 and 15 have overcome the 35 U.S.C. 112(a) rejection of claims 5, 10 and 15 set forth starting on page 3 under line item number 4 of the 12-04-20 OA.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 and its dependent claims 2-5 are allowed for the same reasons as stated starting on page 5 under line item number 5 of the 12-04-20 OA.

Independent claim 6 and its dependent claims 7-10 are allowed for the same reasons as stated starting on page 8 under line item number 5 of the 12-04-20 OA.

Independent claim 11 and its dependent claims 12-15 are allowed for the same reasons as stated starting on page 10 under line item number 5 of the 12-04-20 OA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
08 March 2021